Citation Nr: 0710414	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1969 until June 
1971.  He was awarded the Combat Infantry Badge.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The issue of service connection for 
low back disability will be addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  The veteran is shown to have engaged in combat with the 
enemy.

2.  The veteran is not shown to have a hearing loss 
disability for compensation purposes.  

3.  Competent evidence of record causally relates a currently 
diagnosed neck disability to the veteran's in-service 
injuries. 

4.  The competent evidence does not demonstrate any current 
bilateral shoulder disability.

5.  The competent evidence does not demonstrate any current 
headache disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  A neck disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, (2006).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2006).

4.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of November 2000, November 2001 and April 2003 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Such notice did 
not inform the veteran of the law pertaining to disability 
ratings or effective dates.  However, because the instant 
decision denies the veteran's service connection claims in 
part, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.  With respect to the neck 
disability, the RO must instigate action to comply with 
Dingess.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  The file also contains a lay 
statement submitted by the veteran's wife.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a November 
2003 hearing before the RO.  

It is acknowledged that, in a May 2003 statement, the veteran 
requested that VA obtain field reports, action reports and 
daily reports for the period between March 15, 1970 and April 
10, 1970 for "C Company, ist/50th Mech Infantry, IFFV 
USARPAC."  The veteran explained that such records would 
show that he was injured due to enemy actions and that he was 
awarded the Purple Heart.  

A review of the record reveals that VA attempted to obtain 
the veteran's morning reports in October 2003 and November 
2003.  The claims file does not indicate a conclusive 
negative search result.  However, further development is not 
required in the instant case.  Indeed, it appears that the 
veteran has identified the morning reports as a means of 
establishing his receipt of the Purple Heart.  Such award 
would entitle the veteran to combat status.  However, this 
status is already demonstrated here in the veteran's DD Form 
214, which reflects receipt of the Combat Infantry Badge 
(CIB).  Moreover, 38 U.S.C.A. § 1154(b) (West 2002), provides 
that, once combat with the enemy is established, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease is accepted as sufficient proof of 
such injury or aggravation if consistent with the 
circumstances, conditions and hardships of such service.  
Thus, the potentially outstanding records are not required to 
establish in-service injury.  Furthermore, any such records 
at the time of injury could not, by their very nature, 
demonstrate continuity of symptomatology.  For these reasons 
then, it is not found that additional efforts are required to 
obtain morning reports or similar documents.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Discussion
 
The veteran is claiming entitlement to service connection for 
bilateral hearing loss, a neck injury, a bilateral shoulder 
disability, and headaches.  At the outset, the Board has 
considered whether presumptive service connection for chronic 
disease is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), arthritis and organic disease of the nervous 
system, including sensorineural hearing loss, are regarded as 
chronic diseases.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
arthritis of hearing loss within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.  

In the present case, the veteran provided testimony at a 
November 2003 hearing before the RO.  At that time, he 
indicated that he was injured in an explosion during service, 
which caused him to fall from a height of 7 feet and be 
thrown 15 to 20 feet through the air with 80 pounds of gear 
on his back.  He reported that he landed on the back of his 
head.  The veteran stated that he was told his eardrums were 
perforated.  Later in the hearing the veteran reported 
problems with his neck, low back and shoulders, and further 
endorsed headaches.  

In assessing the veteran's contentions, the Board recognizes 
the veteran's receipt of the Combat Infantry Badge (CIB).  On 
the basis of such decoration, it is established that he 
engaged in combat with the enemy.  As a consequence, his own 
statements as to his in-service injuries are sufficient to 
establish that such injuries occurred, provided that the 
contentions are consistent with the circumstances, conditions 
and hardships of such service.  See 38 U.S.C.A. § 1154(b).  
Here, then, the veteran's testimony does establish that he 
hurt his ears, neck, low back, shoulders and head in an 
explosion during his active service.  Moreover, the claims 
file does not contain any clear and convincing evidence to 
the contrary.

While application of 38 U.S.C.A. § 1154(b) enables a finding 
that ear, neck, shoulder and head injuries were incurred in 
service, a grant of service connection is still not 
appropriate here.  Indeed, Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.  

As will be demonstrated in the paragraphs that follow, the 
competent evidence here fails to establish current hearing 
loss, bilateral shoulder or headache disabilities.  Finally, 
regarding the neck claim, all elements of service connection 
have been satisfied, enabling a grant of service connection 
as to that issue.

With respect to the veteran's hearing loss claim, a VA 
audiology examination was conducted in December 2004.  At 
that time, his pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
15
15
15
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Based on the objective evidence as detailed above, the 
veteran does not have impaired hearing for VA purposes.  
Thus, a current disability is not established as to this 
disability.  Furthermore, the competent evidence of record 
fails to show any treatment or diagnoses pertaining to the 
shoulders.  Such evidence also fails to reveal any treatment 
or diagnosis of a disability manifested by headaches.  As 
such, an award of service connection for such disabilities is 
not possible here.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the veteran's neck claim, the VA treatment 
records reveal degenerative joint and disc disease of the 
cervical spine from C5-C7.  As such, a current disability is 
established as to the neck and the first element of a service 
connection claim has been satisfied.  Moreover, as previously 
discussed, the veteran's combat status enables a finding that 
his injuries were incurred in service.  Therefore, the final 
question for consideration is whether any competent evidence 
causally relates the current diagnoses to active service.   
Here, the claims file includes a November 2001 statement from 
a VA Staff Orthopedic surgeon.  After considering the 
veteran's military history, he expressed the opinion that it 
was likely that the cervical degeneration shown in x-rays and 
MRIs was attributable to the injury that occurred during the 
veteran's active service.  

In evaluating the probative value of the November 2001 
opinion, the Board notes that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  However, in the present 
case, the veteran's combat status itself "substantiates" 
the in-service incurrence of his injuries.  To conclude 
otherwise would negate any possible benefit of the combat 
presumption under 38 C.F.R. § 1154(b).  Therefore, as the 
examiner's opinion was based on the facts as consistently 
reported by this combat veteran, it may appropriately serve 
as a basis for a grant of service connection here.  

In conclusion, the evidence of record justifies a grant of 
service connection for a neck disability.  However, as the 
evidence does not demonstrate impaired hearing for VA 
purposes that claim must be denied.  Similarly, as the 
evidence fails to demonstrate current shoulder or headache 
disabilities, those claims also fail.  The Board notes that 
in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a neck injury is granted.  

Service connection for a bilateral shoulder disability is 
denied.

Service connection for headaches is denied.


REMAND

As can be seen above, the veteran was provided with an 
examination following which the examiner expressed his 
opinion relative to the etiology of the veteran's neck 
disability; however, the examiner failed to address the 
etiology of the low back disability.  VA has the duty to 
assist him in providing him with an examination in order to 
obtain an opinion concerning the etiology of any low back 
disability present.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Make arrangements to have the veteran 
undergo an examination of his low back.  
If low back disability is found to be 
present, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current back disability is 
related to the low back injury sustained 
by the veteran in an explosion during 
service.  The rationale for any opinion 
should be set forth for the record.  The 
claims folder must be made available to 
the examiner for review.  

2.  Following completion of the 
foregoing and any other development 
thought to be necessary, the RO should 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


